EMPLOYMENT AGREEMENT

(Michael R. Amburgey)

This EMPLOYMENT AGREEMENT (this "Agreement"), executed on October 3, 2011, is
between Nutrisystem, Inc., a Delaware corporation, with a principal place of
business located at 600 Office Center Drive, Fort Washington, Pennsylvania 19034
(the "Company"), and Michael R. Amburgey (the "Employee").

WHEREAS

, the Company has agreed to employ Employee as the Company's Executive Vice
President and Chief Marketing Officer, and Employee has agreed to become so
employed, on the terms set forth herein;



NOW, THEREFORE

, in consideration of the foregoing, and for other good and valuable
consideration, the sufficiency of which are hereby acknowledged, the Company and
Employee, each intending to be legally bound hereby, agree as follows:



Employment

Employee is hereby employed by the Company as its Executive Vice President and
Chief Marketing Officer. Employee shall perform duties consistent with this
position as are assigned by the Company's Chief Executive Officer ("CEO") or its
Board of Directors (the "Board"). Employee shall report directly to the CEO.

Performance

Employee shall devote substantially all of his business time and efforts to the
performance of his duties under this Agreement during normal business hours.

Term

The initial term of employment under this Agreement (the "Initial Term") shall
commence on or before October 20, 2011 (with the Employee's actual first day of
employment being referred to herein as the "Commencement Date") Date and, unless
earlier terminated in accordance with the terms hereof, shall continue until the
second (2nd) anniversary of the Commencement Date. This Agreement renews
automatically for one (1) year renewal terms (a "Renewal Term") unless either
Employee or the Company gives the other party written notice of non-renewal at
least three (3) months before the end of the Initial Term or any Renewal Term
then in effect. The Agreement renews automatically for a one year Renewal Term
upon a "Change of Control" (as defined below), beginning on the date of the
Change of Control. The Initial Term plus any Renewal Terms shall be referred to
herein as the "Employment Term".

Salary

Employee's annual salary (the "Salary") is payable in installments when the
Company customarily pays its officers (but no less often than twice per month).
The Salary is at the initial rate of $300,000 (the "Initial Salary"). The Board
or the Compensation Committee of the Board (the "Compensation Committee") shall
review the Salary at least once a year. The Salary shall never be less than the
Initial Salary.

Stock

The Compensation Committee has approved a restricted stock grant to be awarded
to Employee on the Commencement Date having a value of $1,000,000 (with the
actual number of shares awarded to be calculated based upon the closing share
price of the Company's common stock, par value $0.001 per share, on the last
trading day immediately preceding the Commencement Date) (the "Initial Stock
Grant"). The Initial Stock Grant shall be in accordance with the terms and
conditions set forth in the Stock Award Agreement attached as Appendix A. The
Initial Stock Grant shall vest over four years from the Commencement Date, with
a tranche of 25% vesting on each of the first four (4) anniversaries of the
Commencement Date, as set forth in Appendix A, provided that Employee is
employed by the Company on each such vesting date.

Bonus

The Compensation Committee has approved a signing bonus for Employee in the
amount of $60,000, which amount shall be paid in two (2) equal installments of
$30,000, payable on the Company's first regular pay dates immediately following
January 1, 2012 and January 1, 2013, respectively.

During the Employment Term, Employee shall be entitled to participate in any
bonus program established for officers of the Company generally. Employee shall
be entitled to participate in an annual bonus program to be established by the
Board or the Compensation Committee (the "Annual Bonus"). During the Employment
Term, Employee shall be eligible to receive an Annual Bonus up to 75% of
Employee's Salary, provided that the right to receive any Annual Bonus is
conditioned on the attainment of designated performance goals and the continued
employment of Employee with the Company through the date that the Annual Bonus
is paid. The Annual Bonus shall be paid at such time as bonuses are paid to the
other officers of the Company, but no later than March 15th of the year that
follows the fiscal year to which the Annual Bonus relates.

Confidential Information, Non-Competition and Non-Solicitation

In consideration for the Company entering into this Agreement, Employee has
agreed to be bound by the terms of the Company's Nondisclosure and Noncompete
Agreement for Management Employees, which is attached hereto as Appendix B.

Death

If Employee dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to Employee, Employee's executors, administrators, heirs, assigns or
any other person claiming under or through Employee, except (a) Employee's
estate shall receive any unpaid Salary that has accrued through the date of
termination; (b) Employee's estate shall receive a lump sum cash payment in an
amount equal to Employee's prorated Annual Bonus (calculated as equal to 75% of
Salary) for the fiscal year of Employee's death, which pro ration will be
determined from the first day of the fiscal year in which Employee dies through
the date of death; and (c) the next tranche of shares that would have vested
under the Initial Stock Grant in the twelve (12) months following such
termination of employment if Employee had continued to be employed, shall become
vested on the date of such termination. Cash payments under this Section 8 shall
be made by the Company within sixty (60) days after Employee's death.

Total Disability

If Employee becomes "totally disabled" (as hereinafter defined) then the Company
may terminate the employment of Employee to the extent permitted by applicable
law, and then the Employment Term shall terminate, and thereafter the Company
shall have no further liability or obligation to Employee hereunder, except (a)
Employee shall receive any unpaid Salary that has accrued through the date of
termination; (b) Employee shall receive a lump sum cash payment equal to one (1)
month of Salary; (c) Employee shall receive a lump sum cash payment in an amount
equal to Employee's prorated Annual Bonus (calculated as equal to 75% of Salary)
for the fiscal year of Employee's termination under this Section 9, which pro
ration will be determined from the first day of the fiscal year in which
Employee's termination occurs through the date of termination; (d) the next
tranche of shares that would have vested under the Initial Stock Grant in the
twelve (12) months following such termination of employment if Employee had
continued to be employed, shall become vested on the date of such termination;
and (e) whatever benefits that Employee may be entitled to receive under any
then existing disability benefit plans of the Company. Cash payments under this
Section 9 shall be made by the Company within sixty (60) days after Employee's
termination of employment.

The term "totally disabled" means Employee is considered totally disabled (a)
under the Company's group disability plan in effect at that time, if any, or (b)
in the absence of any such plan, under applicable Social Security regulations.

Termination for Cause

The Company may terminate Employee for "cause" (as hereinafter defined)
immediately upon notice from the Company. If Employee is terminated for "cause,"
then the Employment Term shall terminate and thereafter the Company shall not
have any further liability or obligation to Employee, except that Employee shall
receive any unpaid Salary that has accrued through the date of termination.

The term "cause" means: (a) Employee is convicted of a felony (excluding all
vehicular and traffic offenses), or (b) in the reasonable determination of the
Board, Employee has done any one of the following: (1) committed an act of
fraud, embezzlement, or theft in connection with Employee's duties in the course
of his employment with the Company, (2) caused intentional, wrongful damage to
the property of the Company, (3) materially breached (other than by reason of
illness, injury or incapacity) Employee's obligations under this Agreement or
under any written confidentiality, non-competition, or non-solicitation
agreement between Employee and the Company that Employee shall not have remedied
within thirty (30) days after receiving written notice from the Board specifying
the details of the breach, or (4) engaged in gross misconduct or gross
negligence in the course of Employee's employment with the Company.

Termination by Employee

Employee may terminate this Agreement by giving the Company written notice of
termination one (1) month in advance of the termination date. The Company may
waive this notice period and set an earlier termination date. If Employee
terminates this Agreement, then on the termination date, the Employment Term
shall terminate and thereafter the Company shall have no further liability or
obligation to Employee under this Agreement, except that Employee shall receive
any unpaid Salary that has accrued through the termination date. After the
termination date, Employee shall be required to adhere to the covenants against
non-competition and non-solicitation described in Section 7 of this Agreement.

Employee also may terminate this Agreement for Good Reason (as hereinafter
defined), provided that Employee gives the Company written notice of the Good
Reason condition within ninety (90) days from the initial existence of the Good
Reason condition, and if the Company has not cured the Good Reason condition
within thirty (30) days following such notice from Employee, then Employee's
employment will be terminated effective as of the 30th day following the
expiration of the Company's cure period, unless the Company designates an
earlier termination date, and upon such a termination, Employee will be treated
in accordance with Section 12, as if Employee's employment had been terminated
by the Company without cause. As used herein, "Good Reason" means: (i) a
material diminution in Employee's "base compensation", which for this purpose
"base compensation" shall mean the Salary and the target Annual Bonus
opportunity, which is 75% of Salary; (ii) a material diminution of Employee's
authority, duties or responsibilities as an Executive Vice President and Chief
Marketing Officer; (iii) a material diminution in the authority, duties or
responsibilities of Employee's supervisor, including a requirement that Employee
report to an officer or employee of the Company instead of reporting directly to
the CEO; (iv) a material change in the geographic location at which Employee
performs services for the Company, which for this purpose shall mean the Company
relocating its executive offices more than sixty (60) miles from Fort
Washington, Pennsylvania; and (v) any other action or inaction that constitutes
a material breach of this Agreement by the Company.

Termination without Cause or Non-Renewal by the Company

The Company may terminate Employee without "cause" by giving Employee written
notice of termination one (1) month in advance of the termination date. Employee
may waive this notice period and set an earlier termination date. If (i)
Employee is terminated without "cause," or (ii) Employee is terminated as a
result of the non-renewal of this Agreement by the Company at the end of the
Initial Term or any Renewal Term in accordance with Section 3, or (iii) Employee
terminates his employment for Good Reason in accordance with Section 11, then
the Employment Term shall terminate and thereafter Employee shall be entitled
only to the following under this Agreement:

 1. within thirty (30) days following Employee's termination date, the Company
    will pay to Employee a lump sum severance payment in the amount equal to the
    sum of:
     a. twelve (12) months of the Salary then in effect; and
     b. a pro rated amount of the Annual Bonus (calculated at 75% of Salary)
        from the first day of the fiscal year in which the termination occurred
        through the date of termination; and
     c. the value of the premium cost to the Company to continue Employee on the
        Company's group life and AD&D policy for the twelve (12) month period
        following Employee's termination date; and

 2. Employee's group healthcare and dental coverage will be continued for twelve
    (12) months, at Employee's normal contribution rates; and
 3. Employee's covenants against non-competition (as described in Section 7 of
    this Agreement) shall be reduced to a twelve (12) month period from the
    termination date, from the period contained in the agreement referred to in
    Section 7 above; and
 4. the next tranche of shares that would have vested under the Initial Stock
    Grant in the next twelve (12) months following such termination of
    employment if Employee had continued to be employed, shall become vested on
    the date of such termination (provided, however, that if Employee's
    termination resulted from the non-renewal of this Agreement by the Company
    at the end of the Initial Term in accordance with Section 3, the foregoing
    period shall be increased from twelve (12) to twenty-four (24) months) ; and
 5. Employee and the Company will enter into, and Employee must not revoke, a
    mutual general release, which shall be a condition to the receipt of the
    termination benefits under this Section 12.

Change of Control

In the event of a termination of this Agreement by the Company without cause (or
by Employee for Good Reason) within twelve (12) months following the date of a
Change of Control (as hereinafter defined), Employee shall become 100% vested in
the Stock Grants.

For purposes of this Agreement, the term "Change of Control" shall mean the
consummation of any of the following events:


(i) any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions);

(ii) dissolution or liquidation of the Company;

(iii) when any person or entity, including a "group" as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company's voting securities (based upon
voting power), or

(iv) any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (4) any entity that owns an entity with which the Company
has merged.

Governing Law/Jurisdiction

This Agreement is governed by Pennsylvania law. Any disputes, actions, claims or
causes of action arising out of or in connection with the terms of this
Agreement or the employment relationship between the Company and Employee shall
be subject to the exclusive jurisdiction of the United States District Court for
the Eastern District of Pennsylvania or the Pennsylvania state courts located in
Montgomery County.

Entire Agreement; Amendments

This Agreement sets forth the entire understanding between the parties hereto,
and shall supersede all prior employment, severance and change of control
agreements and any related agreements that Employee has with the Company or any
subsidiary, or any predecessor company.

This Agreement may not be modified or amended in any way except by a written
amendment executed by Employee and the Company.

Withholding Taxes

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required by federal, state or local law.

No Assignment

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of Employee hereunder are of a personal nature and
shall not be assignable in whole or in part by Employee.

Jury Trial Waiver

The parties hereby agree that they shall and do waive trial by jury in any
action, proceeding or counterclaim, whether at law or at equity, brought by
either of them, or in any manner whatsoever, which arises out of or is connected
in any way with this Agreement or with the employment relationship established
between them.

Compliance with Section 409A of the Code

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Internal Revenue Code of 1986, as amended (the "Code"). If any
payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a 'separation from service' under
section 409A of the Code. For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Employee, directly or indirectly, designate the calendar year of payment.

To the maximum extent permitted under section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under section 409A of the Code and the 'separation pay exception'
under Treas. Reg. Section 1.409A-1(b)(9)(iii). However, if such severance
benefits do not qualify for such exemptions at the time of Employee's
termination of employment and therefore constitute deferred compensation subject
to the requirements of section 409A of the Code, then if Employee is a
"specified employee" of a publicly traded corporation under section 409A of the
Code on the date of Employee's termination of employment, notwithstanding any
other provision of this Agreement, payment of severance under this Agreement
shall be delayed for a period of six (6) months from the date of Employee's
termination of employment if required by section 409A of the Code. The
accumulated postponed amount shall be paid in a lump sum payment within ten (10)
days after the end of the six (6) month period. If Employee dies during the
postponement period prior to payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Employee's estate within sixty (60) days after the date of
Employee's death. The determination of whether Employee is a "specified
employee" shall be made by the Compensation Committee (or its delegate) in
accordance with section 409A of the Code and the regulations issued thereunder.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during Employee's lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

NUTRISYSTEM, INC.

By: /s/ Joseph M. Redling_____________

Name: Joseph M. Redling

Title: President and CEO

EMPLOYEE:



_ /s/ Michael R. Amburgey__________

Name: Michael R. Amburgey